Citation Nr: 0941592	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs (VA) 
disability benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The appellant maintains that he had recognized service with 
the United States Armed Forces during World War II.  He 
contends that he is legally eligible for VA disability 
benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The appellant's claim for VA disability benefits has been 
denied based on a finding that the appellant did not have 
recognized active service for VA benefits purposes.  (See RO 
decision dated in February 2008.)  This denial was issued 
after the RO received certification from the service 
department that the appellant had no service as a member of 
the Philippine Commonwealth Army including the recognized 
guerillas, in the service of the United States Armed Forces.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the U.S. Court of Appeals for the Federal Circuit held 
that, pursuant to both 38 C.F.R.  § 3.203(c) and VA's 
statutory duty to assist (as set forth in 38 U.S.C.A. 
§ 5103A), new evidence submitted by a claimant in support of 
a request for verification of service from the service 
department (including relevant lay evidence such as 
affidavits pertaining to the claimed period of service) must 
be submitted to the service department for review.  All 
relevant evidence and information pertaining to the 
appellant's claimed period of active service should be 
forwarded to the service department.  See Capellan, 539 F.3d 
at 1381-1382 (holding that the correct interpretation of the 
governing statutes and regulations requires that a claimant's 
new evidence be submitted and considered in connection with a 
request for verification of service from the service 
department, and that VA is required to ensure consideration 
of all procurable and assembled data, including lay evidence, 
in connection with a request for verification of service from 
the service department).  

In the present case, VA has received new affidavits, dated in 
May 2009, from A.S.G. and A.M., who describe themselves as 
having served with the appellant during World War II.  This 
new evidence should be forwarded to the service department in 
connection with a further attempt to verify the appellant's 
claimed service.  Additionally, all other relevant 
documentation should be submitted, including a listing of 
officials said to have been in the appellant's squadron, 
received in November 2008; a listing of officers said to have 
been in the appellant's squadron, received in June 2008; a 
January 2008 letter from the appellant in which he asserts 
that he was a prisoner of war during World War II; a 
September 2007 AGNR 2 (Certification of service from the 
General Headquarters of the Armed Forces of the Philippines); 
an Affidavit for Philippine Army Personnel received in 
September 2007; a September 1990 Application for Old Age 
Pension sent to the Philippine Veterans Affairs Office; and 
an August 1984 letter of back pay award from the Philippine 
Veterans Affairs Office.  These documents should be forwarded 
to the National Personnel Records Center (NPRC) for the 
purpose of further seeking verification of the appellant's 
claimed service.  38 U.S.C.A. 5103A(a)-(c); Capellan, 539 
F.3d at 1381-1382.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's service.  
Provide the NPRC copies of all relevant 
evidence (lay or documentary) regarding 
the appellant's claimed service, 
including: (1) affidavits from A.S.G. and 
A.M., who describe themselves as having 
served with the appellant during World War 
II, dated in May 2009; (2) a listing of 
officers said to have been in the 
appellant's squadron, received in November 
2008; (3) a listing of officials said to 
have been in the appellant's squadron, 
received in June 2008; (4) a January 2008 
letter from the appellant in which he 
asserts that he was a prisoner of war 
during World War II; (5) a September 2007 
AGNR 2 (Certification of service from the 
General Headquarters of the Armed Forces 
of the Philippines); (6) an Affidavit for 
Philippine Army Personnel received in 
September 2007; (7) a September 1990 
Application for Old Age Pension sent to 
the Philippine Veterans Affairs Office; 
and (8) an August 1984 letter of back pay 
award from the Philippine Veterans Affairs 
Office.

The RO/AMC should be sure to inform the 
service department of the two alternative 
middle names for the appellant reflected 
in the documentation of record.

2.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of legal entitlement to VA disability 
benefits.  If the benefit sought remains 
denied, the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if otherwise in order.  By this action, the Board intimates 
no opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

